tcmemo_1995_476 united_states tax_court charles p dewitt petitioner v commissioner of internal revenue respondent docket no filed date charles p dewitt pro_se donald r gilliland for respondent memorandum opinion scott judge this case is before us on respondent's motion for judgment on the pleadings respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the calendar years to in the amounts as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in the notice_of_deficiency respondent determined that petitioner failed to file a federal_income_tax return for any of the years here involved the income determined as received by petitioner was primarily self-employment_income for the years and and wage income for the other years petitioner placed in issue in his petition all the deficiencies and additions to tax determined by respondent and claimed an overpayment of dollar_figure in the petition petitioner states that he disagrees with the deficiencies determined because as a result of the adoption of the 16th amendment to the u s constitution the income_tax is an indirect_tax indirect taxes are never upon property money or otherwise but only upon taxable activities all income received by petitioner during tax years arose from sources other than taxable activities all the above is claimed in accordance with but not limited to c f_r sec_39 b -1 a see attached copy - -3 there is no other statement of facts or assignment of errors in the petition respondent in her answer to the petition denied all allegations respondent affirmatively alleged that petitioner's position was frivolous that petitioner had unreasonably failed to pursue administrative remedies before commencing this case and therefore is liable for a penalty under sec_6673 attached to the answer were copies of letters sent by petitioner to respondent's agents during the course of the investigation of his tax_liabilities which show that petitioner failed to cooperate with respondent's agents in the conduct of the investigation on alleged constitutional grounds petitioner attached a document to his reply to respondent's affirmative allegations in her answer called memorandum of law in which he argued that the income_tax was an excise_tax that was applicable only to income that arose from taxable activities and that none of his activities were taxable activities this case is set for trial on the calendar of this court in birmingham alabama commencing date on date respondent filed a motion for judgment on the pleadings in which she asked that the court hold that no ground assigned in the petition raised any factual issue with respect to the correctness of the determination in the notice_of_deficiency but petitioner merely alleged fictitious constitutional issues which had been determined contrary to petitioner's position in a number - -4 of cases respondent stated that since claims comparable to those made by petitioner had been rejected by this court and other courts that this case be decided in her favor on the pleadings in the motion respondent also requests the court to award damages to the united_states in an appropriate amount under sec_6673 by order dated date petitioner was given until date to reply to respondent's motion for judgment on the pleadings in the order giving petitioner until date to respond to respondent's motion the court pointed out that this court and other courts had rejected arguments similar to petitioner's arguments and that if petitioner responded without satisfactorily showing any distinction between the allegations he now makes and those uniformly rejected by this and other courts as frivolous respondent's motion would be granted and the deficiencies and additions to tax as set forth in the notice_of_deficiency would be determined against petitioner the order directed petitioner to file an amended petition if he contended there were any factual errors in respondent's computation of his tax_liability for any year here in issue the order also directed petitioner to state the reasons if any why this court should not award damages to the united_states under sec_6673 based on the fact that this case was instituted primarily for delay and that petitioner's position in the case is frivolous or groundless - -5 petitioner on date in his response to respondent's motion for judgment on the pleadings apparently recognizes that in 661_f2d_71 5th cir affg tcmemo_1981_122 the court_of_appeals affirmed our holding that a taxpayer's argument that the income_tax is a direct_tax that must be apportioned among the several states which is similar to the argument petitioner makes in this case was without merit in view of the provisions of the sixteenth_amendment to the constitution he states in his response to respondent's motion that our prior holdings and those of courts of appeals do not mean that this court is not bound by decisions of the u s supreme court and that the holdings of the supreme court of the united_states in 240_us_103 and 240_us_1 support his position petitioner cites 972_f2d_723 6th cir in support of his position the gaumer case cited by petitioner was an appeal by a defendant from a conviction for willful failure_to_file income_tax returns the court_of_appeals reversed the conviction and directed a new trial since it found error in the ruling of the trial judge that materials which the defendant testified he had read and believed supported his position that he was not required to file income_tax returns were not admitted in evidence relying on 498_us_192 the court stated in united_states v gaumer supra pincite - -6 in the case at bar mr gaumer testified that his study of defendant's exhibit a--a book that purports to tell the reader w hy you are not legally required to file tax returns --led him to do further research to verify the author's claims that people like himself had no such obligation this research led him to exhibits b through e consisting of photocopies of 240_us_1 36_sct_236 60_led_493 220_us_107 31_sct_342 55_led_389 240_us_103 36_sct_278 60_led_546 and pages of the congressional record of date gaumer testified that he learned from brushaber and the congressional record excerpt that income taxes are excise_taxes as a legal matter the exhibits do not validate mr gaumer's views as a factual matter however we think a jury might have discerned a nexus between these materials and mr gaumer's stated belief that he was not required to file income_tax returns brushaber and the congressional record excerpt do indeed state that for constitutional purposes the income_tax is an excise_tax this statement is reiterated in stanton and flint discusses the scope of the term excise_tax in a way that could conceivably be thought to provide some comfort to a person in defendant gaumer's station mr gaumer should therefore have been allowed to present the contents of the exhibits to the jury to the extent that the material was relevant clearly the case of united_states v gaumer supra does not support petitioner's position in the present case since it is stated therein that the cases of stanton v baltic mining co supra and brushaber v union pac r r supra on which petitioner relies in the instant case as a legal matter do not validate the views that a taxpayer is not required to file income_tax returns because an income_tax is an excise_tax the court's holding merely was that the evidence should have been permitted to be introduced in connection with the issue of whether the - -7 defendant's failure_to_file returns was willful which was a necessary element of proof in that criminal case in 791_f2d_68 7th cir affg an order of this court granting summary_judgment in favor of respondent in a case similar to this case cited by respondent in her motion for judgment on the pleadings the court specifically held that the arguments made by the taxpayer that the sixteenth_amendment authorizes only excise_taxes and excise_taxes will be imposed only on government granted privileges were tired arguments that were frivolous in 756_f2d_38 6th cir affg tcmemo_1983_473 also cited by respondent in her motion for judgment on the pleadings the court_of_appeals in disposing of a taxpayer's argument that the supreme court had held that an income_tax is an excise_tax which can only be assessed against those either licensed or incorporated stated this argument is baseless in brushaber 240_us_1 the court found the income_tax law to be constitutional the court also noted that in pollock 158_us_601 it had previously found the taxing of income from professions trades employments or vocations to be constitutional in the form of an excise_tax in light of the sixteenth_amendment however all taxation of income from whatever source derived was found to be constitutional in brushaber a multitude of cases following brushaber have held that the type of revenues and receipts earned by appellant a substantial farmer constitute taxable_income under the internal_revenue_code martin v commissioner supra pincite - -8 since petitioner has raised only frivolous legal issues in his petition which as a matter of law do not sustain his position the respondent's motion for judgment on the pleadings is properly taken rule 82_tc_403 respondent in her answer in this case affirmatively asserted the application to this case of sec_6673 in view of the facts that respondent's motion cited cases holding a position identical to that taken in this case is frivolous the order of this court dated date also cited cases holding positions similar to the position taken by petitioner in the instant case to be frivolous the order of this court dated date stated that if petitioner did not elect to amend his petition to allege factual disagreements with respondent's determination respondent's motion would be granted and the order dated date stated that if petitioner did not elect to amend his petition he should state his reasons if any why this court should not award damages to the united_states under sec_6673 on the grounds that this case was instituted primarily for delay and that petitioner's position in the case is frivolous or groundless we conclude that a penalty under sec_6673 should be determined against petitioner petitioner in his response to respondent's motion for judgment on the pleadings stated no reason why this court should not award damages to the united_states under sec_6673 - -9 on the grounds that this case was instituted primarily for delay and that petitioner's position in the case is frivolous or groundless except the argument that the income_tax is an excise_tax which is not applicable to his income the court therefore determines that respondent's motion for judgment on the pleadings is granted the court further holds that petitioner is required to pay to the united_states a penalty of dollar_figure under the provisions of sec_6673 an order granting respondent's motion for judgment on the pleadings will be entered and decision will be entered for respondent in accordance with the determination in the notice_of_deficiency and the penalty determined herein
